DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to amendments filed 12/14/2020.
2.	Claims 1-4, 8-10, and 12-17 are pending.
3.	Applicant's amendments have been fully considered but do not overcome the current rejection. Please see below.

Claim Objections
4.	Claim 17 objected to because of the following informalities:  Claim 17 should depend on claim 8.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 8-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (5,310,851).
8600peo/(8600peo+262 polyisocyanate)= .97;  .97*40000 Mn = 38800; 38800/40000=.97; .97*100 = 97wt%; 97 (wt fraction)*8600PEO = 834200; 834200/100= 8342}  [thickener 2].  
It is noted the use of the substituent is not the preferred embodiment, however, since a guide exists, arriving at the instant invention would have been obvious in the absence of new or unexpected results. 
Regarding claim 2; Lau discloses Mw 53,800 [thickener 2].
Regarding claims 4 and 9; Lau disclose polyethylene glycols from 1500Mw [col.6;ln5-6] and 4000Mw [col.7;ln26-30].
Regarding claim 8; Lau discloses 0.1-5 wt% of the polymer in the latex [co.1;ln55-61].

7.	Claims 1-4, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (5,310,851) in view of Panek et al. (US 4,411,819).
Lau et al. discloses the method of producing a polyurethane comprising: PEO (8600), HDI [col.7;ln49-65; example 1, thickener 2], and a substituent that can include monobutyl ethers of ethylene glycol [col.8;ln55-69]. The thickener has comprising 97% of EO and 8342 weigh average molecule weight with in the polyurethane {8600peo/(8600peo+262 polyisocyanate)= .97;  .97*40000 Mn = 38800; 38800/40000=.97; .97*100 = 97wt%; 97 (wt fraction)*8600PEO = 834200; 834200/100= 8342}  [thickener 2].  
Lau et al. further discloses the use of various condensation polymers that include the substitutions of the urethane linkage with other functional groups that include glycols and amines [col.1;ln29-43; col.2;ln32-46].
Lau et al. does not expressly disclose the specific diamine.
Panek et al. discloses a thickening composition with condensation polymers such as polyether that include substituents taught in Lau et al. Those substituents include glycols, amines, and ethylene diamine [col.4;ln13-42] which are equivalent and interchangeable with each other as suitable substituents in various condensation polymers such as polyurethanes and polyethers. 
Thus making it obvious to incorporate the disclosure of Panek for the above reasons and arrive at the instant invention in the absence of new or unexpected results. 

Response to Arguments
Position of the Office: Claims 1 and 8 recites a ‘hydrophilic polyurethane and latex paint respectively. The disclosure of Lau ‘851 reads on the claimed limitations. The product weight fraction of the claim is calculated above and is within the claimed range. Thus, the above rejections stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/           Primary Examiner, Art Unit 1763